Laughlin, J.:
. The action is brought by the widow of John Frounfelker, deceased, under the statute of the State of Pennsylvania (Laws of *68Penn. of 1851, chap. 358, § 19), to recover for his death, alleged to have been caused in that.State by the negligence of the defendant. The issues have been twice tried. Upon each trial the plaintiff obtained a verdict, but the judgments entered on these verdicts were reversed on appeal. (Frounfelker v. Delaware, Lackawanna Western R. R. Co., 48 App. Div. 206; 168 N. Y. 635; second appeal, 74 App. Div. 225.)
The decedent was a conductor in the employ of the defendant and in charge of a freight train upon its road. Shortly after six o’clock in the morning on the 3d day of October, 1896, his train stopped tin the main track a short distance west of Stroudsburgh Station owing to the fact that there was another train ahead. There Was a curve in the road between 250 and 300 feet in the rear of the caboose in which the decedent was. sitting at a desk. Within from five to twelve minutes after decedent’s train stopped, and while it was still standing at this point, the locomotive of another train following it collided with the caboose, inflicting injuries from which the decedent died. The rules of the defendant required in case of a train stopping under such circumstances that “ the flagman must immediately , go back one-half a mile with danger signals * * * ■ to stop any train or engine which may be following; ” and prescribed that these danger signals should be given by placing torpedoes on the rail and signaling an approaching train. Another rule of the company provided that conductor’s and engineers would be held strictly responsible for the prompt enforcement of these rules. On the trials that have been had it appeared that the flagman did not obey these rules, and only went back from 200 to 250 feet, which did not reach around the curve, where he or his signals could be seen by an approaching train. The witness, the taking of whose testimony is authorized by the order, was the rear brakeman. and flagman on this train. He has not been a witness upon either trial. One of the grounds upon which the last judgment in favor of the plaintiff was reversed by this court was that the decedent, as conductor of the train, was guilty of negligence in not enforcing the rule requiring the flagman to go back with and give danger signals. It appears that the conductor and flagman were the only persons upon the rear end of the train, and, the conductor having been killed and the flagman not called as a-witness, there was no express *69evidence as to what, if anything, took place between . the flagman and conductor with reference to the observance of the rules concerning signals to trains following or as to what, if anything, the conductor observed of the movements of the brakeman. Sufficient has been stated to show that the evidence of this witness is material and that the plaintiff’s right of recovery is largely dependent thereon.
The witness is not a resident of the State and refuses to appear voluntarily upon the trial. He is still in the employ of the defendant, and, when interviewed at his home in Moscow, Lackawanna county, Penn., on the 6th day of January, 1902, by a law clerk in the employ of the attorneys for the plaintiff, in response to a request to come to Hew York and testify as a witness on the trial of this action and to state what he knew about it, he said in substance, as appears by the affidavit of the clerk, “ that, to come to Hew York and' testify, unless the Delaware, Lackawanna & Western Railroad Company ordered him to do so, would be taking the bread and butter out of his own mouth, and for the same reason he could not tell me anything about what he knew concerning the accident.” It thus appears that the plaintiff must resort to a commission to obtain the evidence of this witness, which, as has been seen, is material.
The commission should, therefore, be issued, and the only question is whether the witness should be examined upon written interrogatories or upon oral questions. The Legislature has expressly authorized both classes of commissions (Code Civ. Proc. §§ 887-892, inclusive, and 893), and it is a matter of judicial discretion, to be exercised upon the facts presented, which shall be issued in a given case. The Legislature, in expressly authorizing an open commission (Code Civ. Proc. § 894), recognized that the facts could not in all cases be satisfactorily ascertained by interrogatories formulated and submitted to opposing counsel and oftentimes to a hostile witness in advance of the examination. There is nothing to show that this witness is hostile to the plaintiff; but it is manifest from his statement, to which reference has been made, that he will be a reluctant witness. He refuses to state the facts to the attorneys for the plaintiff to enable them to prepare interrogatories intelligently, and it is evident that he appreciates keenly the delicate situation in which he is placed owing to his employment by the defendant and to the fact that his evidence may be injurious to his *70employer, an inference not unwarranted since it has not called him as a witness. If lie would answer written interrogatories with entire freedom and frankness, it is possible that they might be so framed as to elicit the material facts within- his knowledge, but what his answers and demeanor will be cannot well be foreseen, ’ and it is manifest that an answer to some interrogatory may require further examination than would be provided for by the written interrogatories. If the witness should be partial to the defendant, and be disposed to conceal facts or manifest a spirit of unfairness to the plaintiff, it is evident that a considerable latitude should be allowed in asking leading questions as is the practice upon the tidal _ of causes, and this cannot be foreseen or provided for.by written interrogatories. This is a proper case for the issuance of a commission to examine this witness upon oral questions.
The order should, therefore, be affirmed,, with ten dollars costs and disbursements.
O’Brien, Ingraham and Hatch, JJ., concurred; Van Brunt, P. J., dissented.